Title: John Adams to Abigail Adams, 21 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. April 21. 1796
          
          This Day seven Years I first took my seat in Senate and I hope I shall not sit there seven Years longer. The H. continues constant—some Conjecture that by one means or another they will comply after sometime: but I see no present appearance of it. I pray with you for the Prosperity of Zion but that is all I can do.
          The Town of Boston is under a bad Influence in the Hands of unwise and I fear unupright Conductors.
          The despicable story of st. Hillaire, I have learn’d from Charles but the Event upon Smith I had not heard, It is the Decree of Fate that I should be connected by two Branches with a weak Family and I must make the best of it. Nothing can happen from it worse than my fears and long Expectations. I am determined it shall not plague me.
          As to Copeland He knows that my Contract with him was for 8 Dollars a Month for the Year and I told him expressly I would give him no more.
          If you can have Billings, I dont desire any other.
          You may let even the Corn field to the Halves if you will. I will let out the home Place for the future all but the House & Gardens.— I am determined to reduce my Family at Quincy, and do nothing at farming but occasionally.
          I am glad the Hill is cross ploughed— I expected it would be worse in the Spring than it was in the fall.
          You must buy Hay if it is wanted: but there must have been Waste.
          I shall fat two Yoke of oxen upon the Island, I shant keep more than one Yoke at home & a Yoke of steers—perhaps.
          You call your Letters a Jumble but they are my Delight and mine are not half as good as yours.
          Our Constitution is coming to a Crisis— I calculated at its Commencement about ten years for its duration. The People will this summer have to determine whether it shall Survive its Eighth Year.

The H. of R. seem determined to dictate to the whole Govt and Virginia is equally desirous of dictating to the H. and thro the Ignorance, Weakness and Wickedness of Boston New York & Philadelphia she is but too successfull. I am / most tenderly yours
          
            J. A
          
        